Case 1:19-cv-25029-FAM Document 14 Entered on FLSD Docket 04/08/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               Case Number: 19-25029-CIV-MORENO

   JOSE ESPITIA,

                  Plaintiff,
   vs.

   EVENTLUXE RENTALS, LLC, and
   GUSTAVO BALMELLI,

               Defendants.
  _________________________________________/

             ORDER GRANTING IN PART MOTION FOR ATTORNEY'S FEES

         THIS CAUSE came before the Court upon Plaintiff's Motion for Reasonable Attorney's

  Fees and Costs (D.E. 13), filed on February 10, 2020.

         THE COURT has considered the motion, the pertinent portions of the record, and being

  otherwise fully advised in the premises, it is

         ADJUDGED that the motion is GRANTED in part. The Court grants Plaintiff reasonable

  attorney's fees and costs of $1,326. An award of fees and costs in excess of Plaintiff's award in a

  default judgment is not reasonable.



         DONE AND ORDERED in Chambers at Miami, Florida, this 8th of April 2020.




                                         _____________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record
Case 1:19-cv-25029-FAM Document 14 Entered on FLSD Docket 04/08/2020 Page 2 of 2
